Exhibit 10.1
 
 
December 26th, 2014




Arthur C. Piculell Jr. and Marvin S. Hausman, CEO Entia Biosciences Inc. hereby
extend Exhibit A attached hereto and made a part hereof as if fully set out
herein.
1.  
 This agreement will be extended for one year from the above date with the
interest rate of 8% from the original date of note August 13, 2013.

2.  
In addition thereto Arthur C. Piculell Jr. will also receive a 5 year warrant
for 50,000 shares with an exercise price of 50 cents.  This warrant shall have a
cashless exchange provision.

3.  
All other terms shall remain the same as set forth in Exhibit A.







/s/ Marvin S.
Hausman                                                                          Dated:  January
10, 2015
Marvin S. Hausman, CEO Entia Biosciences Inc.








/s/ Arthur C. Piculell
Jr.                                                                          Dated:  January
10, 2015
Arthur C. Piculell Jr.





